Grant, C. J.
(after stating the facts). The relator insists that he could not be removed except upon the preferment of charges and an opportunity to be heard and defend himself. The agreed facts show that relator was unfit to hold the important position to which he was appointed, and that his removal was justified. He now de*92mands payment from the city for services not rendered, because his removal was not in accordance with the strict rules of the law, and asks the court to issue the discretionary writ of mandamus to accomplish that purpose. Courts will not grant discretionary writs to accomplish an apparent injustice, and to enforce payment where clearly nothing is equitably or justly due. We therefore decline to issue the discretionary writ of certiorari to review this proceeding. We, of course, express no opinion upon the question of the power of removal. We only determine that, where one’s unfitness for the position is confessed, he cannot invoke discretionary writs to test the question. Merrill, Mand. § 74; Board of Sup’rs of Cheboygan Co. v. Township of Mentor, 94 Mich. 386.
Writ denied.
The other Justices concurred.